        Case 3:15-bk-32242                         Doc 79             Filed 10/02/20 Entered 10/02/20 17:12:05                  Desc Main
                                                                      Document     Page 1 of 4
 Fill in this information to identify the case:

  Debtor 1         Jeffrey S Rose

  Debtor 2         Stephanie L Rose

  United States Bankruptcy Court for the: Southern District of Ohio

  Case number :     3:15-bk-32242



Form 4100R
Response to Notice of Final Cure Payment                                                                                                    10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.


Part 1:         Mortgage Information



 Name of creditor: U.S. Bank National Association, not individually but solely as Court claim no.                                               2
                   Trustee for BlueWater Investment Trust 2018-1                  (if known):
 Last 4 digits of any number you use to identify the debtor's account: 9945

 Property Address: 10298 Greenbush Road
                   Camden, OH 45311


Part : 2        Prepetition Default Payments

Check one:
 [X] Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor's claim.


 []   Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on
        the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date of
        this response is:                                                                                                $



Part 3:         Postpetition Mortgage Payment

Check one:
 [X] Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the
         Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

             The next postpetition payment from the debtor(s) Is due on: 2020-10-01


 [ ] Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of
          the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

             Creditor asserts that the total amount remaining unpaid as of the date of this response is:

             a. Total postpetition ongoing payments due:                                                                     (a) $

             b. Total fees, charges, expenses, escrow, and costs outstanding:                                            + (b) $

             c. Total. Add lines a and b.                                                                                    (c) $

             Creditor asserts that the debtor(s) are contractually
             obligated for the postpetition payment(s) that first became
             due on:




Form 4100R                                                       Response to Notice of Final Cure Payment                                           page 1
           Case 3:15-bk-32242                         Doc 79      Filed 10/02/20 Entered 10/02/20 17:12:05                          Desc Main
                                                                  Document     Page 2 of 4
Debtor 1 Jeffrey S Rose                                                            Case number (if known)           3:15-bk-32242
                First Name              Middle Name          Last Name




Part 4:           Itemized Payment History

 If the creditor disagrees in Party 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
 debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
 the creditor must attach an itemized payment history disclosing the following amounts from the date of the
 bankruptcy filing through the date of this response:
                all payments received;
                all fees, costs, escrow, and expenses assessed to the mortgage; and
                all amounts the creditor contends remain unpaid.


Part 5:           Sign Here

 The person completing this response must sign it. The response must be filed as a supplement to the creditor's
 proof of claim.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address
listed on the proof of claim to which this response applies.


                                                                                          Date
    Signature



Print:                       Seth Greenhill                                   Title Authorized Agent for Creditor

Company                      Padgett Law Group

If different from the notice address listed on the proof of claim to which this response applies:

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email             bkcrm@padgettlaw.net




Form 4100R                                                     Response to Notice of Final Cure Payment                                         page 2
     Case 3:15-bk-32242         Doc 79Filed 10/02/20 Entered 10/02/20 17:12:05                  Desc Main
                                      Document     Page 3 of 4
                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                            U.S. BANKRUPTCY COURT, DAYTON DIVISION

IN RE: JEFFREY S ROSE ,                                                     No: 3:15-bk-32242
    STEPHANIE L ROSE                                                        CHAPTER 13

                  Debtor(s)
_________________________________________/




                                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

on the attached Service List by electronic service and/or by First Class U.S. Mail on this the 2nd day of

October, 2020.



                                                           /S/ Seth Greenhill

                                                           ___________________________________
                                                           SETH GREENHILL
                                                           PADGETT LAW GROUP
                                                           6267 Old Water Oak Road, Suite 203
                                                           Tallahassee, FL 32312
                                                           (850) 422-2520 (telephone)
                                                           (850) 422-2567 (facsimile)
                                                           bkcrm@padgettlawgroup.com
                                                           Authorized Agent for Creditor




Form 4100R                                   Response to Notice of Final Cure Payment                       page 3
      Case 3:15-bk-32242     Doc 79   Filed 10/02/20 Entered 10/02/20 17:12:05   Desc Main
                                      Document     Page 4 of 4

                             SERVICE LIST (CASE NO. 3:15-bk-32242)

Debtor
Jeffrey S Rose
10298 Greenbush Rd
Camden, OH 45311

Co-Debtor
Stephanie L Rose
10298 Greenbush Rd
Camden, OH 45311

Attorney
Michael G Weller
2121 Miamisburg-Centerville Rd
Centerville, OH 45459-3725

Trustee
John G. Jansing
Chapter 13 Trustee
131 North Ludlow St
Suite 900
Dayton, OH 45402

US Trustee
Asst US Trustee (Day)
Office of the US Trustee
170 North High Street
Suite 200
Columbus, OH 43215-2417




Form 4100R                        Response to Notice of Final Cure Payment                   page 4
